
	

113 HR 1193 IH: Protect Our Schools from Tax Delinquents Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1193
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Meehan (for
			 himself, Mr. Barletta,
			 Mr. Gerlach,
			 Mr. Nugent,
			 Mr. Tiberi, and
			 Mr. Murphy of Pennsylvania) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require each owner of a dwelling unit assisted under
		  the section 8 rental assistance voucher program to remain current with respect
		  to local property and school taxes and to authorize a public housing agency to
		  use such rental assistance amounts to pay such tax debt of such an owner, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Our Schools from Tax
			 Delinquents Act of 2013.
		2.Obligation for
			 owners of assisted units to remain current on local property and school
			 taxes
			(a)In
			 generalSubsection (o) of
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is
			 amended by adding at the end the following new paragraph:
				
					(21)Obligation for
				owners To remain current on local property and school taxes
						(1)ObligationEach housing assistance payments contract
				entered into by a public housing agency and the owner of a dwelling unit shall
				provide that the owner of the dwelling unit assisted under the contract shall
				pay, on a timely basis, all covered taxes validly assessed against the property
				in which such dwelling unit is located.
						(2)Authority to
				provide for use of assistance amounts to pay delinquent taxesA housing assistance payments contract
				entered into by a public housing agency and the owner of a dwelling unit may
				provide that, upon notification by a taxing authority that the owner of a
				dwelling unit assisted under this subsection is delinquent with respect to
				payment of any covered taxes assessed by such taxing authority against the
				property in which such dwelling unit is located and identification of the
				amount of such delinquency—
							(A)the public housing agency shall abate all
				of the assistance amounts under this subsection with respect such property
				until the transfer of amounts pursuant to subparagraph (B) is completed;
				and
							(B)the agency shall transfer to such taxing
				authority, on a monthly basis, an amount equal to the monthly assistance
				amounts under this subsection with respect to such dwelling unit (or such
				lesser amount as may be agreed to by the agency and such authority) until the
				delinquency identified in such notification is eliminated (or for such shorter
				period, as may be agreed to by the agency and such authority).
							(3)Requirements and
				proceduresThe Secretary
				shall establish such requirements as may be necessary to provide for the
				housing assistance payments contract provisions under paragraphs (1) and (2),
				including, in the case of provisions authorized by paragraph (2), such
				requirements regarding notifications and transfer of amounts pursuant to
				paragraph (2)(B) as may be necessary to ensure that amounts are not so
				transferred except for actual and confirmed taxes assessed to and owed by an
				owner of a dwelling unit, to ensure that no amounts are transferred in excess
				of the amount of such taxes owed, and to ensure the timely commencement and
				termination of such transfers.
						(4)Treatment of
				tenantsNothing in this
				section may be construed to authorize, or establish any cause or grounds for,
				the termination of the tenancy of any tenant from any dwelling unit assisted
				under this subsection.
						(5)Database
							(A)In
				generalThe Secretary shall
				maintain a database of information regarding—
								(i)owners of dwelling units assisted under
				this subsection whose housing assistance payments contracts have been
				terminated for failure to comply with the provision required under paragraph
				(1); and
								(ii)owners of such dwelling units with respect
				to whom assistance amounts have been abated and transferred to a taxing
				authority pursuant to paragraph (2).
								(B)ContentsSuch database shall include information
				that identifies the owner, the property for which such assistance was provided,
				the amount transferred, and the period over which such abatement and transfer
				occurred.
							(C)Information from
				public housing agenciesThe Secretary shall require public
				housing agencies to submit information regarding the abatement and transfer of
				assistance amounts pursuant to paragraph (2) sufficient for the Secretary to
				maintain such database.
							(6)DefinitionsFor
				purposes of this paragraph, the following definitions shall apply:
							(A)Covered
				taxesThe term covered
				taxes means any tax under the law of a State or any political
				subdivision of a State that is assessed upon real property or the revenue of
				which is dedicated for use only for schools or for costs of education.
							(B)Taxing
				authorityThe term taxing authority means any State
				or political subdivision of a State, including any agency or authority thereof,
				having authority to assess and collect covered
				taxes.
							.
			(b)RegulationsThe
			 Secretary of Housing and Urban Development shall issue any regulations
			 necessary to carry section 8(o)(21) of the United States Housing Act of 1937,
			 as added by the amendment made by subsection (a).
			
